Citation Nr: 0002907	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-03 578A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
decision of the Board of Veterans' Appeal of August 2, 1994, 
which granted service connection for bilateral hearing loss, 
denied service connection for tinnitus and granted a rating 
of 30 percent for post-traumatic stress disorder (PTSD), 
previously evaluated as 10 percent disabling.  



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel



FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in February 1998 seeking reconsideration of a 
Board decision of August 2, 1994 (which granted service 
connection for bilateral defective hearing, denied service 
connection for tinnitus and granted a rating of 30 percent 
for post-traumatic stress disorder (PTSD), previously 
evaluated as 10 percent disabling).  

2.  By Order of July 1998, reconsideration of the August 2, 
1994 Board decision was denied but the veteran was informed 
that when final regulations became effective, enabling the 
provisions of Public Law No. 105-111, the Motion for 
Reconsideration would be reviewed as a request for revision 
of the 1994 Board decision on the grounds of CUE.  

3.  By letter of April 1999, the appellant's attorney was 
notified that final regulations governing motions of CUE in 
Board decisions had been published, and a copy of those 
regulations was enclosed.  Despite information in the July 
1998 Order denying Reconsideration, the Board would not 
consider the Motion for Reconsideration to be a "CUE motion" 
unless the attorney or the appellant informed the Board in 
writing, within 60 days that it was desired that the Motion 
for Reconsideration be considered to be a CUE motion.  

4.  In April 1999, correspondence was received from the 
veteran stating, in substance, that he had never requested 
reconsideration of the August 1994 Board decision.  

5.  Thereafter, in May 1999, correspondence was received from 
the veteran and the veteran's service representative filed a 
brief in support of the CUE motion in October 1999.  

6.  The Board received notice in November 1999 from the 
veteran that he had "never made a motion relative to clear 
and unmistakable error" and in December 1999 the Board 
received notice from the veteran's service representative 
that the CUE review motion has been withdrawn.  


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a Board decision of August 2, 1994 (which 
granted service connection for bilateral defective hearing, 
denied service connection for tinnitus and granted a rating 
of 30 percent for post-traumatic stress disorder (PTSD), 
previously evaluated as 10 percent disabling) to determine 
whether that decision involved clear and unmistakable error 
should be dismissed.  38 C.F.R. § 20.1404(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (1999), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f). 


ORDER

The motion is dismissed without prejudice to refiling.  


		
	A. BRYANT
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


